PER CURIAM.
This is an appeal and cross appeal from a judgment of dissolution of marriage. Although the former husband has raised several issues on appeal, we affirm as to all but one — the award of attorney’s fees and costs to the former wife. The equitable distribution of the marital assets left the parties in substantial financial parity. Under these circumstances, it was an abuse of discretion for the trial judge to require the former husband to pay the former wife’s attorney’s fees and costs. Kovar v. Kovar, 648 So.2d 177, 179 (Fla. 4th DCA 1994).
*735As to the former wife’s cross appeal, having carefully considered the merits, we affirm.
AFFIRMED IN PART; REVERSED IN PART.
GUNTHER, C.J., and DELL and STEVENSON, JJ., concur.